DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-12 and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-3 and 5-11, the cited prior art of record does not teach or discloses an apparatus over other claim features “a protocol converter separate from the plurality of lighting modules and the master lighting controller, the protocol converter operably coupled to the first two-wire communication network to receive the first data encoded power signal, the protocol converter comprising processing circuitry to convert the first data encoded power signal having the second protocol to the command and address data having the first protocol and a transceiver to transmit the command and address data having the first protocol over a communication path; and a slave lighting controller separate from the protocol converter, the plurality of lighting modules, and the master lighting controller, wherein the protocol converter and the slave lighting controller are operably coupled to the communication path to receive the command and address data having the first protocol and encode the command and address data having the first protocol onto a power waveform according to the second protocol to generate a second data encoded power signal that includes the command and address data having the second protocol for transmission over a second two-wire communication network to power and control a second portion of the plurality of lighting modules according to the user input; each lighting module of the second portion comprising a microcontroller to decode the command and address data having the second protocol from the second data encoded power signal into the format usable to control the one or more LED lights, wherein the second protocol utilized by the master lighting controller is the same as the second protocol utilized by the slave lighting controller.” as recited in claim 1.
In regards to claims 12, 14-16, the cited prior art of record does not teach or discloses an apparatus over other claim features “encoding, with the first power supply, the second command and address data having the second protocol onto a first power waveform according to the second protocol to form the first data encoded power signal that includes the encoded second command and address data having the second protocol for transmission over a first two-wire communication network to power and control a first portion of the plurality of lighting modules according to the user input; with a protocol converter operably coupled to the first two-wire communication network, separate from the plurality of lighting modules and the master lighting controller, and comprising processing circuitry and a transceiver, receiving the first data encoded power signal; converting, with the processing circuitry, the first data encoded power signal having the second protocol to the command and address data having the first protocol; and transmitting, with the transceiver, the command and address data having the first protocol over a communication path; and with a slave lighting controller separate from the protocol converter, the plurality of lighting modules, and the master lighting controller, wherein the protocol converter and the slave lighting controller are operably coupled to the communication path, receiving the command and address data having the first protocol; and -5-Application No.: 17/098752Filing Date:November 16, 2020encoding the command and address data having the first protocol onto a power waveform according to the second protocol to generate a second data encoded power signal that includes the command and address data having the second protocol for transmission over a second two-wire communication network to power and control a second portion of the plurality of lighting modules according to the user input, wherein the second protocol utilized by the master lighting controller is the same as the second protocol utilized by the slave lighting controller.” as recited in claim 12.
The claim in the application are deemed to be directed to an nonobvious improvement Recker et al [US 2011/0133655 A1] who teaches In embodiments of the present invention improved capabilities are described for autonomous shifting of at least a portion of a lighting load off an energy distribution grid, comprising electrically connecting a lighting device to the energy distribution grid; causing the lighting device to interpret information obtained from an information source proximate the lighting device; and causing the lighting device to select from at least two different power sources based on the interpretation, where selecting may include a sharing of the load between the two different power sources, and where one power source may be the energy distribution grid. In embodiments of the present invention improved capabilities are described for autonomous shifting of at least a portion of a lighting load off an energy distribution grid, comprising electrically connecting a lighting device to the energy distribution grid; causing the lighting device to interpret information obtained from an information source proximate the lighting device; and causing the lighting device to select from at least two different power sources based on the interpretation, where selecting may include a sharing of the load between the two different power sources, and where one power source may be the energy distribution grid.
The primary reason of allowance of the claims is improvement with a protocol converter separate from the plurality of lighting modules and the master lighting controller, the protocol converter operably coupled to the first two-wire communication network to receive the first data encoded power signal, the protocol converter comprising processing circuitry to convert the first data encoded power signal having the second protocol to the command and address data having the first protocol and a transceiver to transmit the command and address data having the first protocol over a communication path; and a slave lighting controller separate from the protocol converter, the plurality of lighting modules, and the master lighting controller, wherein the protocol converter and the slave lighting controller are operably coupled to the communication path to receive the command and address data having the first protocol and encode the command and address data having the first protocol onto a power waveform according to the second protocol to generate a second data encoded power signal that includes the command and address data having the second protocol for transmission over a second two-wire communication network to power and control a second portion of the plurality of lighting modules according to the user input; each lighting module of the second portion comprising a microcontroller to decode the command and address data having the second protocol from the second data encoded power signal into the format usable to control the one or more LED lights, wherein the second protocol utilized by the master lighting controller is the same as the second protocol utilized by the slave lighting controller.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844